DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 8,for a system and method specifically in response to the likelihoods being different from each other, cause the ECG signals to be sampled, by the sample-and-hold circuitry, at different respective sampling frequencies; and a multiplexer, configured to: receive the ECG signals from the electrodes, and pass the received ECG signals, over a set of channels, to the sample-and-hold circuitry, wherein the sample-and-hold circuitry is configured to sample the ECG signals by sampling the channels has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1, 8, 
Regarding claims 15, for a computer software product comprising wherein a multiplexer receives the ECG signals from the electrodes and passes the received ECG signals, over a set of channels, to the sample-and-hold, Circuitry, wherein the sample-and-hold circuitry is configured to sample the ECG signals by sampling the channels, and wherein the instructions cause the processor to cause the ECG signals to be sampled at the different respective sampling frequencies by causing the multiplexer to pass the ECG signals to the sample-and-hold circuitry over different respective numbers 
Regarding claim 21, for a computer software product comprising a tangible non-transitory computer-readable medium cause the ECG signals to be sampled, by sample-and-hold circuitry, at different respective sampling frequencies, wherein a multiplexer receives the ECG signals from the electrodes and passes the received ECG signals, over different respective channels, to the sample-and-hold circuitry, wherein the sample-and-hold circuitry is configured to sample the ECG signals by sampling the channels, and wherein the instructions cause the processor to cause the ECG signals to be sampled at the different respective sampling frequencies by causing the sample-and-hold circuitry to sample the respective channels at the different respective sampling frequencies has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792